Citation Nr: 9903310	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left fibula, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from November 1965 to 
February 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a November 1993 rating action, in 
which the RO service connected the veteran for residuals of a 
left fibula fracture, evaluated as 10 percent disabling, 
effective from February 1993.  An NOD was filed in February 
1994, and an SOC issued in April 1994.  The veteran also 
filed a substantive appeal in April 1994.  Thereafter, the 
veteran's appeal came before the Board, which, in a July 1996 
decision, remanded the case to the RO for further 
development.  Supplemental SOCs were issued in October 1996 
and April 1997.  The veteran's appeal returned to the Board 
in November 1997, and was remanded a second time for further 
development.  A subsequent Supplemental SOC was issued in 
September 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On VA examination in July 1998, the examiner noted the 
veteran's noticeable limp when walking, tenderness over the 
distal malleolus with pain on strength and range of motion 
testing, and it was further opined that there would probably 
be an additional 30 percent range of motion loss of the 
veteran's left ankle when he attempted to stand or walk.

3.  On X-ray, the veteran's left ankle exhibited mild 
degenerative changes.  

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's disability, residuals of 
a fracture of the left fibula, exhibits marked impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for assigning an evaluation of 30 percent for 
residuals of a fracture of the left fibula are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in a November 1993 
rating action, the veteran was granted service connection for 
residuals of a fracture of the left fibula.  The disability 
was evaluated as 10 percent disabling, effective from 
February 1993.  The veteran thereafter perfected an appeal as 
to the November 1993 rating decision.  Upon review by the 
Board in July 1996, the case was remanded to the RO for 
further development.  

Subsequently, in a VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans 
Affairs), received in August 1996, the veteran noted there 
was no available therapy for his left ankle pain except anti-
inflammatory and pain killing medications, both of which had 
an effect on his thrombocytopenia condition.  The veteran 
further noted that he had been prescribed Tylenol, but it had 
virtually no effect on the pain in his left ankle.  

That same month, August 1996, the RO received a Statement in 
Support of Claim (VA Form 21-4138), dated in July 1996, in 
which the veteran contended that his fibula fracture had not 
healed correctly because his cast had been removed early.  He 
also complained of reduced activities because of ankle pain, 
and again reported that he was unable to take effective pain 
killing medication because of its adverse effect on his 
thrombocytopenia.  

Also in August 1996, the RO received outpatient treatment 
records, dated from May 1993 to June 1996, from the VA 
Medical Center (VAMC) in Syracuse.  These records were not 
pertinent to the veteran's claim for residuals of a fracture 
of the left fibula.  

In September 1996, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
chronic ankle pain with walking and weightbearing.  In 
addition, the veteran reported the occurrence of flair-ups 
once to several times a year, which prevented him from any 
weight bearing on the left ankle for several days to weeks.  
On examination, the veteran was capable of 15 degrees of 
ankle inversion but it was noted to be very painful.  
Eversion was reported as 10 degrees, and dorsiflexion as 10 
degrees actively and 15 degrees passively.  Plantar flexion 
was reported as 30 degrees, but painful.  The examiner's 
impression was chronic left ankle and foot pain as a result 
of probable ligamentous injuries and degenerative joint 
changes, secondary to severe inversion sprain with fibular 
fracture.  An associated X-ray study revealed mild 
degenerative changes, with no significant interval change.  

In October 1996, the RO received a statement from the 
veteran, dated that same month, in which the veteran reported 
that he had been told by a VA physician that the residuals 
from his left fibula fracture would get progressively worse.  
He also noted that he used a cane, that overuse of his left 
ankle and foot brought on acute flare-ups of pain and 
swelling, and that all standing activities were severely 
limited.  

In March 1997, the RO received duplicate examination reports, 
in addition to outpatient treatment reports, dated from 
September 1996 to January 1997, from the VAMC Syracuse.  A 
treatment record in October 1996 noted the veteran's 
complaints of left ankle and foot pain, and flare-ups during 
activity such as yard work or walking.  The veteran also 
reported using a cane to ambulate.  On examination, the 
veteran was noted to hold his ankle in a rigid position, with 
no foot drop, while walking.  In addition, he was able to 
move his left foot at the ankle in all planes.  There was no 
tenderness on the dorsum or metatarsal area, but tenderness 
was noted at the lateral submalleolar area without swelling.  
The diagnosis was hallux valgus with lateral ankle pain.  The 
treatment plan called for a full length bilateral cushioned 
shoe insert with a medial arch support.  

The veteran's claim was subsequently returned to the Board, 
which, in a November 1997 decision, remanded the case a 
second time to the RO for additional development.  

In April 1998, the RO received a statement from the veteran, 
dated in March 199[8].  In his statement, the veteran 
reiterated previously made contentions regarding the chronic 
pain in his left ankle, as well as reporting that he suffered 
from flare-ups three to four times a year, and that he was 
now wearing an elastic foot brace to control the swelling in 
his foot and ankle, in addition to wearing special shoes.  

In May 1998, the RO received VAMC Syracuse outpatient 
treatment records, dated from March 1995 to February 1998.  
In particular, it was noted that the veteran was taking 
Indocin for arthritis in his knee and foot.  A treatment 
record in November 1997 reported that the veteran had lost 
weight and was walking four to six miles daily.  

In July 1998 the veteran was medically examined for VA 
purposes.  The veteran reported being able to work around his 
house for no more than 20 minutes at a time because of left 
ankle pain, and that the most recent flare-up had occurred in 
June 1998 after mowing the lawn.  In addition, the veteran 
stated that he awoke in the morning with a stiff left ankle, 
and upon stepping out and down there was pain on the lateral 
side of his left foot, radiating onto the dorsal surface.  On 
examination, there was no swelling or edema, with 
dorsiflexion limited to 10 degrees, and plantar flexion 
limited to 34 or 35 degrees, due to pain.  The veteran was 
noted to be unable to bear weight fully on the left leg 
alone.  He was reported as being able to push down with 5/5 
strength for plantar flexion against the examiner's hand, but 
only for one to two seconds because of pain.  There was 
tenderness noted over the distal malleolus without edema or 
swelling.  The veteran was additionally noted to have pes 
planus and a moderate to severe bunion with hallux valgus 
bilaterally to the first toe.  

In addition, the examiner reported that fatigability could 
not be measured due to the pain level upon weightbearing.  
There was no direct incoordination as a result of any 
neurological deficit.  The veteran's gait was noted to have a 
limp, resulting from a need to compensate for the discomfort 
of weight bearing on the left ankle.  The examiner also noted 
that the veteran's range of motion in his left ankle would be 
probably decreased by another 30 percent for both 
dorsiflexion and plantar flexion when weightbearing.  An 
associated X-ray study of the veteran's left ankle revealed 
mild degenerative changes, with no significant interval 
changes or progression since the previous examination.  

In September 1998, the veteran submitted a statement to the 
RO in which he reiterated previously made contentions 
regarding the pain in his left ankle.  He also challenged the 
November 1997 progress note which identified him as being 
able to walk four to six miles.  He noted that any such 
statement so made was done in jest, and not meant to be taken 
seriously.  

II.  Analysis

The veteran essentially contends that his service-connected 
residuals of a fracture of the left fibula have become more 
severe, and therefore warrant a higher disability rating.  In 
particular, the veteran asserts that left ankle flare-ups 
leave him totally immobile and housebound, and result in 
chronic, severe pain.  The veteran also contends that he is 
unable to use non-steroidal anti-inflammatory drugs (NSAIDs) 
due to a thrombocytopenic condition.  

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a fracture of the left fibula are more severe then 
previously evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to limitation of motion, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, swelling, deformity, or atrophy from disuse.  
38 C.F.R. § 4.45.

The RO has assigned a 20 percent evaluation for residuals of 
a fracture of the left fibula in accordance with the criteria 
set forth in the VA Schedule for Rating Disabilities.  In 
doing so, specific consideration was given to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262.  Under this code, "Tibia 
and fibula, impairment of," a 40 percent evaluation is 
warranted for nonunion of tibia and fibula, with loose 
motion, requiring a brace.  If the disability involves 
malunion of the tibia and fibula, a 30 percent evaluation is 
warranted if such malunion results in marked knee or ankle 
disability, and a 20 percent evaluation is warranted if 
malunion results in a moderate knee or ankle disability.  

Several alternative DCs are also available for assessing 
residuals of a fracture of the left fibula which effects the 
ankle, under 38 C.F.R. § 4.71a.  However, only one code 
allows for a rating greater than the veteran's current rating 
of 20 percent.  Under DC 5270, ankylosis of either ankle 
warrants a 40 percent evaluation if the ankle is fixed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  A 30 percent evaluation is 
warranted if the ankle is fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees, or in dorsiflexion 
at an angle between 0 degrees and 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5270 (1998).  

In reviewing the medical evidence, the Board does not find 
that the veteran's left ankle is ankylosed.  On VA 
examination, the left ankle exhibited dorsiflexion to 10 
degrees, and plantar flexion to 34 or 35 degrees, due to 
pain.  Therefore, DC 5270 is not applicable at this time.

With respect to DC 5262, the veteran reports that severe left 
ankle pain limits his activity level.  VA examination 
findings reflect that the veteran was unable to bear weight 
fully on his left leg alone.  He also had a limp, which the 
examiner opined resulted from a need to compensate for 
discomfort associated with weight bearing on the left ankle.  
In addition, the examiner reported tenderness over the distal 
malleolus without edema or swelling.  Dorsiflexion was 
limited to 10 degrees, and plantar flexion limited to 34 or 
35 degrees, as a result of pain.  It was also noted that the 
range of motion of the veteran's left ankle would probably 
decreased by another 30 percent for both dorsiflexion and 
plantar flexion upon weightbearing.  In a supine position, 
the veteran was able to push down against the examiner's hand 
with 5/5 strength for plantar flexion, but only for one to 
two seconds because of pain.  He was additionally noted to 
have pes planus and a moderate to severe bunion with hallux 
valgus bilaterally to the first toe, but none of these 
conditions was noted as contributing to the veteran's pain.  
An associated X-ray study of the veteran's left ankle 
revealed mild degenerative changes with no significant 
interval changes or progression since the previous 
examination.  

The Board finds that the evidence as between a 20 percent and 
30 percent rating does not support the higher rating by a 
preponderance, but is in relative equipoise, and we therefore 
give the benefit of the doubt to the veteran and award the 
higher of the two ratings.  In reaching this conclusion, we 
do note that X-ray findings do not reveal significant 
degenerative changes or other noteworthy progression of the 
veteran's left ankle to necessarily account for his 
complaints of increased pain.  However, in considering the 
regulatory rating terminology in DC 5262 which calls for us 
to discern the difference between "moderate" and "marked" 
disability of the ankle, in conjunction with the above noted 
objective medical findings, and with consideration of the VA 
examiner's opinion as to the veteran's additional functional 
loss and restricted range of motion due to pain under §§ 4.40 
and 4.45, we believe there is reasonable doubt as to whether 
marked impairment is indicated.

Therefore, under the reasonable doubt doctrine, where we find 
an approximate balance of positive and negative evidence on 
the merits of the claim, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Since reasonable doubt as to the degree of 
the disability shall be resolved in favor of the veteran, the 
Board finds an increased evaluation to 30 percent for the 
veteran's service-connected residuals of a fracture of the 
left fibula is warranted.

In addition, the Board finds that entitlement to the next 
higher rating of 40 percent under DC 5262 is not in order.  
The veteran has not shown by the evidence that he suffers 
from nonunion of the tibia and fibula, with loose motion, 
that requires use of a brace.  Moreover, as we have held 
above, the preponderance of the evidence does not rise even 
to the level of a clearly indicated 30 percent rating, 
without the invocation of the benefit of the doubt doctrine.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted.  


ORDER

Entitlement to an increased rating of 30 percent for 
residuals of a fracture of the left fibula is granted.  This 
award is subject to the laws and regulations governing the 
payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


